NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-JUN-2022
                                            09:02 AM
                                            Dkt. 11 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


              STATE OF HAWAI I, Plaintiff-Appellee, v.
              DAVID T. LEIALOHA, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE FIFTH CIRCUIT
                            LĪHU E DIVISION
                      (CASE NO. 5DCW-XX-XXXXXXX)


              ORDER APPROVING STIPULATION FOR DISMISSAL
  (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
            Upon consideration of the Stipulation for Voluntary

Dismissal of the Appeal, filed June 16, 2022, by Defendant-

Appellant David T. Leialoha (Leialoha), the papers in support,

and the record, it appears that (1) the appeal has not been

docketed; (2) under Hawai i Rules of Appellate Procedure (HRAP)

Rule 42(a) and (c), the parties stipulate to dismiss the appeal

and bear their own fees and costs; and (3) attached to the

stipulation is Leialoha's declaration showing he understands the
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

consequences of voluntary dismissal, consistent with HRAP

Rule 42(c).

          Therefore, IT IS HEREBY ORDERED that the Stipulation

for Voluntary Dismissal of the Appeal is approved and the appeal

is dismissed.   The parties shall bear their own fees and costs on

appeal.

          DATED:   Honolulu, Hawai i, June 17, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2